     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 1 of 8 Page ID #:357



 1    MARY McLEOD
      General Counsel
 2
      JOHN R. COLEMAN
 3    Deputy General Counsel
 4    LAURA M. HUSSAIN
      Assistant General Counsel
 5
 6    BERNARD J. BARRETT, JR. (CA Bar No. 165869)
      Consumer Financial Protection Bureau
 7    1700 G Street, N.W.
      Washington, D.C. 20552
 8    Telephone: (202) 435-9396
      Facsimile: (202) 435-7024
 9    Email: Bernard.barrett@cfpb.gov
10    Counsel for Defendant
11
                                UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISION
14
15      STUDENT DEBT CRISIS,                    Case No. 2:19-cv-10048-JAK-AS
16                 Plaintiff,
                                                DECLARATION OF
17                        v.                    BERNARD J. BARRETT, JR. IN
                                                SUPPORT OF DEFENDANTS’
18     CONSUMER FINANCIAL                       MOTION FOR DISMISSAL
       PROTECTION BUREAU, and
19
       KATHLEEN KRANINGER, in her               Date:    June 29, 2020
20     official capacity as Director of the     Time:    8:30 a.m.
       Consumer Financial Protection Bureau,    Dept:    Courtroom 10B
21
                                                Judge:   Hon. John A. Kronstadt
22                 Defendants.
23
24
25
26
27
28
     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 2 of 8 Page ID #:358



 1          Pursuant to 28 U.S.C. § 1746, I, Bernard J. Barrett, Jr., declare and state as
 2
      follows:
 3
            1.     I am a Senior Litigation Counsel in the Litigation and Oversight Group of
 4
 5    the Legal Division of the Consumer Financial Protection Bureau (Bureau or CFPB). I
 6
      report to the Assistant General Counsel for Litigation and, ultimately, to the General
 7
      Counsel. My responsibilities include handling litigation on behalf of the Bureau. I have
 8
 9    held this position since I joined the Bureau in September 2012. I submit this declaration
10
      in support of Defendants’ motion for dismissal. The assertions I make below are based
11
12    upon my personal knowledge or upon information furnished to me by personnel of the

13    Bureau in connection with their official duties.
14
            2.     On February 6, 2020, CFPB Director Kathleen L. Kraninger testified before
15
16    the House Financial Services Committee. The official transcript of that hearing is not

17    yet available. The video of this House Financial Services Committee hearing may be
18
      viewed on the Committee’s website or accessed directly at
19
20    https://www.youtube.com/watch?v=MZ5Uv_iHh9E. Attached as Exhibit 1 is a true and

21    accurate copy of excerpts from the Bloomberg Government service’s unofficial
22
      transcription of that testimony.
23
24          3.     On March 10, 2020, CFPB Director Kathleen L. Kraninger testified before

25    the Senate Committee on Banking, Housing, and Urban Affairs. The official transcript
26
      of that hearing is not yet available. The video of this Senate Banking Committee hearing
27
28      Declaration of Bernard J. Barrett, Jr. In Support of Defendants’ Motion for Dismissal
                                   Case No. 2:19-cv-10048-JAK
                                                    2
     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 3 of 8 Page ID #:359



 1    may be viewed on the Committee’s website at
 2
      https://www.banking.senate.gov/hearings/watch?hearingid=1B5B13EB-5056-A066-
 3
      60DD-6B0408C9EE4F. Attached as Exhibit 2 is a true and accurate copy of an excerpt
 4
 5    from the Bloomberg Government service’s unofficial transcription of that testimony.
 6
            4.      Plaintiff’s First Amended Complaint relies on a CNBC video of an
 7
 8    interview with former Acting CFPB Director Mulvaney. First Amended Complaint at ¶

 9    69. I have listened carefully to the cited interview and attempted to transcribe it.
10
      According to the video posted on the CNBC website, the interview lasted for six minutes
11
12    and 39 seconds.

13          5.      In the portion of the cited interview relevant to this action (which begins at
14
      approximately the 4 minute and 34 second mark), I understand acting Director Mulvaney
15
16    to say:

17               Question:
18               But just speak to this because there is a view in the public. This is Dan
19               Frontman. I don’t know if you know Dan. He was the Ombudsman at the
20               CFPB on student loan debt which is obviously a huge issue in America. He
21               wrote a letter to you. He wrote: “Unfortunately under your leadership the
22               Bureau has abandoned the very consumers it is tasked by Congress with
23               protecting. Instead you have used the Bureau to serve the wishes of the most
24               powerful financial companies in America.”
25
26               Answer:
27             Yeah, I saw that letter, I saw that letter for the first time on I think it was on
28      Declaration of Bernard J. Barrett, Jr. In Support of Defendants’ Motion for Dismissal
                                    Case No. 2:19-cv-10048-JAK
                                                    3
     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 4 of 8 Page ID #:360



 1             U.S.A. Today. I was on an airplane. I never met the gentleman. Don’t know
 2             who he is. In fact you just told me his name and I don’t even think that’s his
 3             right name. Maybe it is. But anyway, I talked to his supervisor who had met
 4             with him on a regular basis during the 9 months [inaudible].
 5
 6             Never complained about anything that was happening at the Bureau so I think
 7             he was more interested in getting his name in the paper.
 8
 9             Here’s what we did at his part of the student loan operation which is. The
10             statute gives us responsibility for private student loans, ok, that represents
11             about 8% of the market.
12
13             Under a handshake agreement within the Obama administration the Bureau
14             was going after and regulating public student loans which is most 92% of them.
15             We said no, no, no, the statute says were going to be responsible for private
16             student loans. That’s what we are going to do and he apparently didn’t like
17             that.
18                                               ***
19
            I declare under penalty of perjury that the foregoing is true and correct to the best
20
      of my knowledge and belief.
21
22
23
24    Dated: May 6, 2020                                   /s/ Bernard J. Barrett, Jr.
      Bethesda, MD                                         Bernard J. Barrett, Jr.
25
26
27
28      Declaration of Bernard J. Barrett, Jr. In Support of Defendants’ Motion for Dismissal
                                   Case No. 2:19-cv-10048-JAK
                                                    4
     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 5 of 8 Page ID #:361



 1    Exhibit 1 to Declaration of Bernard J. Barrett in Support of Defendants’ Motion for
      Dismissal
 2
 3    Excerpts from Bloomberg Government service Transcript of February 6, 2020 Hearing
 4    before House Financial Services Committee

 5    HOUSE FINANCIAL SERVICES COMMITTEE HEARING PROTECTING
 6    CONSUMERS

 7    OR ALLOWING CONSUMER ABUSE? A SEMI-ANNUAL REVIEW OF THE
 8
      CONSUMER FINANCIAL PROTECTION BUREAU
 9
10    FEBRUARY 6, 2020
11                                          * * * * *
12
      WITNESSES:
13
14    THE HONORABLE KATHY KRANINGER, DIRECTOR, CONSUMER FINANCIAL
15    PROTECTION BUREAU
16
                                            * * * * *
17
18    WATERS: Thank you. The gentleman from Illinois, Mr. Casten is recognized for five
      minutes.
19
20                                          * * * * *
21    WATERS: The gentleman from Texas, Mr. Taylor, is recognized for five minutes.
22
      TAYLOR: Thank you, Madam Chair, appreciate you being here. I noticed you don't
23
      want to complete all the questions that you've gotten so far. Anything you want to add
24    for the record that you feel like you didn't quite get out?
25
      KRANINGER: I would say on the Department of Education issue it is important to
26    distinguish the responsibilities that we have. The Department of Education has a lot of
27    authority under the Higher Education Act. They have the responsibility, obviously, to
      manage their contractors so the CFPB has a lot of contractors as well and it's our
28
        Declaration of Bernard J. Barrett, Jr. In Support of Defendants’ Motion for Dismissal
                                     Case No. 2:19-cv-10048-JAK
                                                Exhibit 1
                                                    5
     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 6 of 8 Page ID #:362



 1    responsibility to make sure that they are acting consistently with the terms of the
 2    contracts.

 3    When it comes to this notion of supervision and oversight we do have a larger participant
 4    rule in place that gives us responsibility and the ability to examine the largest
      participants in the student loan servicing space regardless of which types of loans they
 5
      are servicing, federal loans and private loans.
 6
 7                                            * * * * *

 8    WATERS: Thank you. The gentlewoman from Iowa, Ms. Axne is recognized for five
 9    minutes.

10                                            * * * * *
11
      AXNE: …
12
13    Do you agree that the CFPB has the authority to supervise student loan services?

14    KRANINGER: We issued a larger participant rule that does extend to federal student
15    loan servicers, in that -- again, that category.
16                                            * * * * *
17
      WATERS: Thank you. The gentlewoman from Virginia, Mrs. Wexton, is recognized for
18
      five minutes.
19
                                              * * * * *
20
21    WEXTON: But Dodd-Frank also requires the Bureau -- requires the Bureau to -- Title 10
22    to implement and, where applicable, enforce federal consumer law. Does it not?

23    KRANINGER: Yes, but we're talking specifically about supervision and the ability to
24    examine entities, which does have a lot of -- of different requirements in the Act. So we
      did issue a rulemaking, and we are -- actually, we have the authority to examine larger
25
      participants in the federal student loan space. And that's precisely the issue around which
26    there is that conversation.
27
      WEXTON: So you have the authority to examine them, do you have the authority to
28
        Declaration of Bernard J. Barrett, Jr. In Support of Defendants’ Motion for Dismissal
                                   Case No. 2:19-cv-10048-JAK
                                                Exhibit 1
                                                    6
     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 7 of 8 Page ID #:363



 1    open supervisory events?
 2
      KRANINGER: That is the same thing, just a yes.
 3
 4    WEXTON: OK, just checking.

 5    KRANINGER: Yes, yeah.
 6
      WEXTON: So -- OK, very good. …
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        Declaration of Bernard J. Barrett, Jr. In Support of Defendants’ Motion for Dismissal
                                   Case No. 2:19-cv-10048-JAK
                                                Exhibit 1
                                                    7
     Case 2:19-cv-10048-JAK-AS Document 31-1 Filed 05/06/20 Page 8 of 8 Page ID #:364



 1
      Exhibit 2 to Declaration of Bernard J. Barrett in Support of Defendants’ Motion for
 2
      Dismissal
 3
 4    Excerpt from Bloomberg Government service Transcript of March 10, 2020 Hearing
      before Senate Banking Committee
 5
 6    SENATE BANKING, HOUSING, AND URBAN AFFAIRS COMMITTEE HEARING
      ON
 7
 8    THE CONSUMER FINANCIAL PROTECTION BUREAU'S SEMI-ANNUAL
      REPORT
 9
10    TO CONGRESS
11
      MARCH 10, 2020
12
                                               * * * * *
13
14
15    MENENDEZ:
16
      [Omitted discussion of another matter]
17
18    Has the CFPB at this point in time resumed supervisory examinations and oversight of
      companies that service the $1.2 trillion of loans owned by the federal government?
19
20    KRANINGER: Senator, yes. We have an agreement with the Department of Education
21    and are moving forward with a joint exam, in fact, this month.

22
23
24
25
26
27
        Declaration of Bernard J. Barrett, Jr. In Support of Defendants’ Motion for Dismissal
28                                 Case No. 2:19-cv-10048-JAK
                                                Exhibit 2
                                                    8
